Name: 97/377/EC: Commission Decision of 4 June 1997 amending, as regards Germany, the United Kingdom, Ireland, Greece and Sweden, Decision 96/295/EC identifying and listing the units in the Animo computer network (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  information and information processing;  agricultural policy;  agricultural activity
 Date Published: 1997-06-17

 Avis juridique important|31997D037797/377/EC: Commission Decision of 4 June 1997 amending, as regards Germany, the United Kingdom, Ireland, Greece and Sweden, Decision 96/295/EC identifying and listing the units in the Animo computer network (Text with EEA relevance) Official Journal L 158 , 17/06/1997 P. 0049 - 0049COMMISSION DECISION of 4 June 1997 amending, as regards Germany, the United Kingdom, Ireland, Greece and Sweden, Decision 96/295/EC identifying and listing the units in the Animo computer network (Text with EEA relevance) (97/377/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning the veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 20 (3) thereof,Whereas, at the request of Germany, the United Kingdom, Ireland, Greece and Sweden, the list of Animo units laid down by Decision 96/295/EC identifying and listing the units in the Animo computer network and repealing Decision 92/175/EEC (3) should be amended, in particular as regards local units and border inspection posts;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 96/295/EC is amended as follows:1. under the heading 'Deutschland, LOCAL UNITS`, under the identification number 0121614, 'Westlausitz-Dresdner Land` is replaced by 'Kamenz`;2. under the heading 'United Kingdom, LOCAL UNITS`, '0709903 Dumfries` is replaced by '0709003 Perth`;3. under the heading 'Ireland, LOCAL UNITS`, '0819099 Wicklow` is replaced by '0810900 Wicklow-Rosslare`;4. under the heading 'Ellada`:- under 'LOCAL UNITS`, under the identification number 1000200, 'Attiki` is replaced by 'Athina-Attiki`;- under 'BORDER INSPECTION POSTS`, '1005899 Patra` is deleted;5. under the heading 'Sverige, BORDER INSPECTION POSTS`:- '1612299 Sturup (airport)` and '1612499 MalmÃ ¶ (port)` are deleted.- the following are added: '1605199 NoorkÃ ¶ping (airport)`, '1613199 Varberg (port)`, '1614499 Lysekil (port)`, '1614599 Wallham (port)` and '1617299 Eda (road)`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 4 June 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 29.(2) OJ No L 62, 15. 3. 1993, p. 49.(3) OJ No L 113, 7. 5. 1996, p. 1.